          Case 3:19-cr-00156-BR         Document 1            Filed 04/24/19                   Page 1 of 2
                                                 f "1t..e.r-n·JA  Hr! .. •·t__:i, 1FJ;4usr,.:-cs>
                                                             L'-t r.nR             - ..


                                                                                                       UNDER SEAL



                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                                 3:19-cr-         t}O l:J'& ~               /31Z.-
               v.                                        INDICTMENT

CATALIN BUNEA; and                                       18 U.S.C. § 1029(a)(l);
GEORGE NICOLAE ONICESCU,                                 18 U.S.C. § 1029(a)(4); and
                                                         18 u.s.c. § 2
               Defendants.
                                                         UNDERSEAL


                               THE GRAND JURY CHARGES:

                                           COUNT 1
                               (Counterfeit Access Device Fraud)
                              (18 U.S.C. §§ 1029(a)(l), (c)(l)(a)(i))

       On or about March 18, 2019, in the District of Oregon and elsewhere, defendants

CATALIN BUNEA and GEORGE NICOLAE ONICESCU, knowingly and with intent to

defraud, produced, used, and trafficked in one or more counterfeit access devices, and the

production, trafficking, and said use affected interstate and foreign commerce in that it involved

transactions with businesses involved in such commerce as well as transmissions and

transportation over state and international borders;

       In violation of Title 18, United States Code, Sections 1029(a)(l) and (c)(l)(a)(i) and

Section 2.
Indictment                                                                                                            Page 1
                                                                                                             Revised Apri l 20 18
             Case 3:19-cr-00156-BR      Document 1      Filed 04/24/19     Page 2 of 2




                                              COUNT2
                         (Illegal Possession of Device-Making Equipment)
                                (18 U.S.C. §§ 1029(a)(4), (c)(l)(a)(ii))

       On or about April 9, 2019, in the District of Oregon and elsewhere, defendant CATALIN

BUNEA, knowingly and with intent to defraud, possessed device-making equipment, and said

possession affected interstate and foreign commerce in that the possession involved the use of

businesses involved in such commerce as well as transmissions and transportation over state and

international borders;

       In violation of Title 18, United States Code, Section 1029(a)(4) and (c)(l)(a)(ii) and

Section 2.

Dated: April 24, 2019                                A TRUE BILL.




Presented by:

BILLY J. WILLIAMS
United States Attorney



   INN P. HARRINGTON, OSB #083544
ETHAN D. KNIGHT, OSB #992984
Assistant United States Attorneys




Indictment                                                                                  Page2
